


Exhibit 10.4+


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Michael Smerklo (“Employee”) and ServiceSource International, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).


RECITALS


WHEREAS, Employee was employed by the Company;


WHEREAS, Employee is the Chairman of the Company’s Board of Directors (the
“Board”);


WHEREAS, Employee signed an Amended and Restated Employment and Confidentiality
Agreement with the Company on June 8, 2010 (the “Confidentiality Agreement”);
WHEREAS, the Company and Employee have entered into an Option Agreement, dated
January 31, 2007, a Share Option Agreement, dated February 9, 2010, a Share
Option Agreement, dated December 16, 2010, and a Global Stock Option Agreement,
dated February 7, 2012 (the “Option Agreements”), granting Employee the option
to purchase shares of the Company’s Common Stock subject to the terms and
conditions of the ServiceSource International, LLC 2004 Omnibus Share Plan, the
Company’s 2008 Share Award Plan, and the Company’s 2011 Equity Incentive Plan
(the “Plans”) and the Option Agreements;


WHEREAS, the Company and Employee have entered into a Restricted Stock Award
Agreement, dated February 8, 2012, granting Employee 200,000 Restricted Shares,
(the “Performance Based Award”), and a Restricted Stock Award Agreement, dated
February 8, 2012, granting Employee 300,000 Restricted Shares, (the “Time Based
Award”) (collectively, the “Award Agreements”), subject to the terms and
conditions of the Plans and the Award Agreements (collectively the “Option
Agreements,” “Award Agreements” and “Plans” shall be referred to as the “Equity
Agreements”);


WHEREAS, Employee resigned his employment with the Company effective August 15,
2014 (the “Resignation Date”);


WHEREAS, Employee remains the Chairman of the Board though the Board retains the
right to name a new Chairman at any time; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:








--------------------------------------------------------------------------------




COVENANTS


1.Consideration.


a.Payment. The Company agrees to pay Employee a lump sum equivalent to
Employee’s base salary from the Resignation Date through December 31, 2015, for
a total of Six Hundred Eighty Seven Thousand Five Hundred Dollars ($687,500),
less applicable withholding. Provided that this Agreement has become Effective,
this payment will be made to Employee within sixty (60) days of the Resignation
Date. The lump sum payment is intended as a prepayment for Employee’s services
through December 31, 2015. In addition, provided this Agreement becomes
effective, Employee shall be remain eligible to receive his 2014 H2 CIP bonus,
as approved by the Board’s Compensation Committee, in accordance with the
Company’s regularly scheduled bonus payment schedule as if he had remained
employed by the Company as the Company’s Chief Executive Officer through 2014
and the date of payment of such bonus. With the exception of the 2014 H2 CIP
bonus payment herein, Employee’s eligibility for any additional bonus terminates
as of the Resignation Date. Employee’s continuing services to the Company on the
Board (and otherwise) shall in all events be less than 20% of his prior services
with the Company as the Company’s Chief Executive Officer.


b.COBRA. Employee shall be entitled to receive an additional lump-sum payment
(less applicable withholding taxes) equal to the result of (A) times (B).  For
this purpose, “A” will equal 16, and “B” will equal the amount of the monthly
premium that would be required for the first month of coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended and all
applicable regulations (referred to collectively as “COBRA”), with the premium
calculated on the assumption that the Employee in fact elects coverage for
himself, and any eligible spouse and/or dependents of the Employee that were
enrolled in the applicable Company health plan immediately prior to the
Resignation Date.  However, Employee will be eligible for this payment without
regard to whether he actually elects COBRA continuation coverage.


c.Board. Employee’s Option Agreements and Award Agreements will continue to vest
as long as he remains a member of the Board, subject to the terms and conditions
of the Equity Awards. Employee will remain Chairman of the Board, though the
Board retains the right to name a new Chairman at any time. If the Board or the
Company’s Chief Executive Officer request Employee’s resignation from the Board,
in writing, Employee shall take all necessary steps to effectively resign from
the Board within two (2) business days of such request.


Employee shall not be entitled to any additional compensation, other than the
compensation provided in this Agreement, for his service on the Board through
February 8, 2016. If Employee remains on the Board following February 8, 2016,
Employee shall receive the same compensation as all other outside, non-employee
members of the Board.


d.Vesting. If Employee is asked by the Company to resign his position on the
Board for any reason, including pursuant to Section 1.c, prior to February 8,
2016, the Company shall cause the following to occur, subject to Section 1.e:
(1) any unvested options subject to the Option Agreements shall vest and
Employee’s period to exercise under the Option Agreements shall be extended to
December 31, 2016; (2) any unvested shares subject to the Time Based Award shall
vest; and (3) any unvested shares subject to the Performance Based Award shall
continue to be eligible to vest, subject to the Company’s achievement of the
Revenue Target and/or ACV Target, until the Lapse Date (as such terms are
defined in the Performance Based Award).






--------------------------------------------------------------------------------




e.Release upon Resignation from Board. Employee’s receipt of any benefits under
Section 1.d is subject to and conditioned upon Employee’s execution and
non-revocation of the Board Resignation and Release Agreement attached hereto as
Exhibit A within sixty (60) days of Employee’s resignation from the Board.
Nothing in this Agreement shall be construed to limit the Board’s ability to
select the Chairman of the Board.


2.Benefits. Employee’s health insurance benefits shall cease on August 31, 2014,
subject to Employee’s right to continue his health insurance under COBRA.


3.Return of all Company Property and Access. With the exception of Company
property necessary for Employee to execute his duties as a member of the Board,
Employee certifies that he has returned all Company property, including but not
limited to, Company computers, phones, credit cards, documents and information.
Employee also acknowledges that he will be provided the same access to the
Company’s information and network as provided other members of the Board.


4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, as of the Resignation Date, and other than the consideration
set forth in this Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.


5.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;




--------------------------------------------------------------------------------






d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration in accordance herein, except as required by applicable
law. Employee represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Section. Notwithstanding anything to the
contrary, nothing in this release limits the Employee’s rights to
indemnification by the Company that the Employee may have pursuant to any
contract, the organizational documents of the Company and its subsidiaries, any
directors’ and officers’ liability insurance policy or pursuant to applicable
law.


6.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this




--------------------------------------------------------------------------------




waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.


7.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


8.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


9.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees.


10.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


11.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.


12.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity




--------------------------------------------------------------------------------




of the waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, except as provided by law.


13.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


14.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


15.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


16.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided




--------------------------------------------------------------------------------




hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, interest, assessments, executions, judgments,
or recoveries by any government agency against the Company for any amounts
claimed due on account of (a) Employee’s failure to pay or delayed payment of
federal or state taxes, or (b) damages sustained by the Company by reason of any
such claims, including attorneys’ fees and costs.


17.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A.  Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 
For purposes of this Agreement, a termination of employment will be determined
consistent with the rules relating to a “separation from service” as defined in
Section 409A. Notwithstanding anything else provided herein, to the extent any
payments provided under this Agreement in connection with Employee’s termination
of employment constitute deferred compensation subject to Section 409A, and
Employee is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payment shall not be made or
commence until the earlier of (i) the expiration of the 6-month period measured
from Employee’s separation from service from the Company or (ii) the date of
Employee’s death following such a separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Employee including, without limitation, the additional
tax for which Employee would otherwise be liable under Section 409A(a)(1)(B) in
the absence of such a deferral. The first payment thereof will include a
catch-up payment covering the amount that would have otherwise been paid during
the period between Employee’s termination of employment and the first payment
date but for the application of this provision, and the balance of the
installments (if any) will be payable in accordance with their original
schedule. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Employee incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit. The Company and Employee
will work together in good faith to consider either (i) amendments to this
Agreement; or (ii) revisions to this Agreement with respect to the payment of
any awards, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to Employee
under Section 409A.  In no event will the Company reimburse Employee for any
taxes that may be imposed on Employee as a result of Section 409A.


18.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.






--------------------------------------------------------------------------------




19.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


20.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


21.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


22.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, and the Equity Agreements, except as
modified herein.


23.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


24.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


25.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days.  Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).


26.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


27.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;





--------------------------------------------------------------------------------






(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




MICHAEL SMERKLO, an individual


Dated:                    
Michael Smerklo






SERVICESOURCE INTERNATIONAL, INC.


Dated:                            By             
Matthew Goldberg
General Counsel




                                












































--------------------------------------------------------------------------------




EXBIBIT A


BOARD RESIGNATION AND RELEASE AGREEMENT


This Board Resignation Agreement and Release (“Agreement”) is made by and
between Michael Smerklo (“Director”) and ServiceSource International, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).


RECITALS


WHEREAS, Director is a member of the Company’s Board of Directors (the “Board”);


WHEREAS, Director signed an Amended and Restated Employment and Confidentiality
Agreement with the Company on June 8, 2010 (the “Confidentiality Agreement”);


WHEREAS, Director hereby resigns his position on the Board;


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Director may have
against the Company and any of the Releasees as defined below; and


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Director hereby agree as follows:


COVENANTS


1.Consideration. On the Effective Day of this Agreement, the Company shall cause
the following to occur: (1) any unvested options subject to the Option
Agreements shall vest and Director’s period to exercise under the Option
Agreements shall be extended to December 31, 2016; (2) any unvested shares
subject to the Time Based Award shall vest; and (3) any unvested shares subject
to the Performance Based Award shall continue to be eligible to vest, subject to
the Company’s achievement of the Revenue Target and/or ACV Target, until the
Lapse Date (as such terms are defined in the Performance Based Award).


2. Resignation from Board of Directors.  By executing this Agreement, Director
resigns from the Company’s Board of Directors and any other position and/or
title relating to the Company and any related entity. He further agrees that he
will not seek to be appointed to the Board in the future.  Director further
agrees that he will sign any documents necessary to effect his resignation from
the Board and will cooperate with the Company in signing any other documents
necessary to reflect that Director is no longer a director of the Company and is
not authorized to act on its behalf.  


3.Payment of Compensation and Receipt of All Benefits. Director acknowledges and
represents that other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Director.
  
4.Release of Claims. Director agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Director by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor




--------------------------------------------------------------------------------




corporations and assigns (collectively, the “Releasees”). Director, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Director may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation any and all
claims relating to, or arising from, Director’s right to purchase, or actual
purchase of shares of stock of the Company, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law.


Director agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. Notwithstanding anything to the contrary, nothing in this release
limits the Director’s rights to indemnification by the Company that the Director
may have pursuant to any contract, the organizational documents of the Company
and its subsidiaries, any directors’ and officers’ liability insurance policy or
pursuant to applicable law. This release does not release claims that cannot be
released as a matter of law.


5.California Civil Code Section 1542. Director acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Director, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


6.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


7.     ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION




--------------------------------------------------------------------------------




SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


8.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Director or made on his behalf under the terms of this Agreement.
Director agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Director further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Director’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


9.    Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A.  Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 
The Company and Director will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Director under Section 409A.  In no event will the Company reimburse
Director for any taxes that may be imposed on Director as a result of Section
409A.


10.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Director
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


11.    No Representations. Director represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.




--------------------------------------------------------------------------------




Director has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.


12.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


13.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


14.    Entire Agreement. This Agreement, together with the Separation and
Release Agreement dated August [__], 2014, represents the entire agreement and
understanding between the Company and Director concerning the subject matter of
this Agreement and Director’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Director’s relationship with the Company, with the
exception of the Confidentiality Agreement, and the Equity Agreements, except as
modified herein.


15.    No Oral Modification. This Agreement may only be amended in a writing
signed by Director and the Company’s Chief Executive Officer.


16.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Director consents to
personal and exclusive jurisdiction and venue in the State of California.


17.    Effective Date. Director understands that this Agreement will become
effective shall become effective when signed by both Parties (the “Effective
Date”).


18.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


19.    Voluntary Execution of Agreement. Director understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Director acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and





--------------------------------------------------------------------------------






(d)    he is fully aware of the legal and binding effect of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




MICHAEL SMERKLO, an individual


Dated:                    
Michael Smerklo






SERVICESOURCE INTERNATIONAL, INC.


Dated:                            By             
        
Name:
Title:






